Citation Nr: 1206298	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-33 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right hand and left leg problems, claimed as due to a procedure performed at a VA facility.

2.  Entitlement to a total disability rating due to individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1948 to June 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).  A March 2006 rating decision, inter alia, denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right hand and left leg problems, claimed as due to an operation performed at a VA facility.  A February 2010 rating decision denied entitlement to a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Unfortunately, a remand of both of the Veteran's claims is necessary.  The Board regrets the delay caused by this remand.  After a thorough review of the claims file, however, the Board finds that further evidentiary development of this issue is necessary prior to a final adjudication of the claims.

With respect to the claim to reopen, the Court of Appeals for Veterans Claims (Court) has stated that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court also noted that "the [Veterans Claims Assistance Act of 2000 (VCAA)] requires [VA] to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  In the instant case, because it pre-dated the Court's decision in Kent, the June 2005 VCAA notice letter concerning the Veteran's previously-denied claim for compensation under 38 U.S.C.A. § 1151 did not adequately inform him of the date of or bases for his previous denial, or of the evidence required to reopen his claim, as is required by Kent.  No subsequent corrective notice was provided to the Veteran.  Remand is therefore necessary for compliance with Kent.   

Additionally, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In the instant case, the Veteran has claimed that he has experienced right hand and left leg problems as a result of a March 1988 surgery at the VA Medical Center in Fresno.  While the Veteran has provided limited VA records associated with this procedure, full records are not part of the claims file, and VA does not appear to have requested such records.  The Board observes that in April 2007, the RO requested the Veteran's medical records from this medical facility, but this request stated that the Veteran's surgery occurred in 1995, rather than in March 1988.  The records received from the VA Medical Center pertain only to the period from 1994 to 1998.  An additional request for pertinent VA medical records, to specifically include records from March 1988, should be made on remand.

With respect to the Veteran's claim of entitlement to a TDIU, when the schedular rating of the Veteran's disabilities is less than total, a total disability rating for compensation may still be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, the disability is ratable at 60 percent disabling or greater, and if there are two or more disabilities, there is at least one disability ratable at 40 percent disabling or greater and sufficient additional disability to bring the combined rating to 70 percent or greater.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  

"Substantially gainful employment" is defined as an occupation that provides an annual income exceeding the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).  The central inquiry when determining whether a veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).  The determination as to whether a total disability is appropriate is not based upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external factors such as economic factors, but instead to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In the instant case, the percentage requirements of the regulation have not been satisfied.  The Veteran is in receipt of a 30 percent evaluation for cold injury residuals of the left lower extremity, a 30 percent evaluation for cold injury residuals of the right lower extremity, a noncompensable evaluation of shrapnel wounds of the left knee, and a noncompensable evaluation of a scar of the right knee.  The Veteran's combined disability rating is 60 percent.  A schedular award of TDIU cannot be awarded because the Veteran's disabilities are rated at less than 40 percent disabling, and the Veteran's combined rating is less than 70 percent.

Failure to satisfy these percentage standards, however, is not an absolute bar to a grant of a TDIU.  If the record demonstrates that the Veteran is unemployable by reason of service-connected disabilities, but he fails to meet the percentage standards enumerated above, the case must be submitted to the Director of the VA Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b) (2011).

Throughout the current appeal, the Veteran has contended that his service-connected disabilities have resulted in his unemployability.  The competent evidence of record reflects that the Veteran last worked in approximately 1980 as a pest control serviceman.  The September 2010 VA examination report indicates that the Veteran had to medically retire due to "cold injury residuals" and stated that the pain associated with such disabilities caused significant effects on the Veteran's occupational functioning.  The examiner also noted that the Veteran's service-connected cold injury residuals would have severe effects on many activities of daily living.  Additionally, the examiner noted that the Veteran's service-connected left knee condition would prevent the Veteran from obtaining any employment requiring walking or weight-bearing.

While the opinions of the September 2010 examiner certainly suggest that the Veteran's service connected difficulties have a negative impact on his ability to maintain employment, the Board finds it unclear as to whether the Veteran has been rendered unemployable as a result of his service-connected disabilities.  While the September 2010 opinion indicates that the Veteran could not obtain employment requiring walking or weight-bearing, it does not indicate that the Veteran would be unable to obtain sedentary employment.  Accordingly, the Board finds that there is insufficient medical evidence to decide the Veteran's claim for TDIU.  The Board concludes that a VA examination and medical opinion is required to determine whether the combined effects of the Veteran's service-connected disabilities precludes the Veteran from obtaining substantially gainful employment.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, based upon the foregoing, the Board finds that this case presents unusual or exceptional circumstances, in that the Veteran's service-connected disabilities do not warrant an increased rating based on the schedular rating criteria, but there is evidence suggesting that the Veteran stopped working in 1980 due to his service-connected disabilities.  As a result, a referral of the total rating claim to the Director of the VA Compensation and Pension Service for extra-schedular consideration is warranted.  The authority to assign extra-schedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service in the first instance.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should send the Veteran a corrective VCAA notice letter addressing his claim for compensation under 38 U.S.C.A. § 1151 that complies with the notification requirements of the VCAA, to include the evidentiary requirements as to new and material evidence. Additionally, the Veteran should be notified of the bases for the previous denial of his claim for compensation under 38 U.S.C.A. § 1151 so that he is aware of the new and material evidence that is required to reopen his claim.

2.  The AMC/RO should schedule the Veteran for an appropriate examination to evaluate the effects of his service-connected disabilities on his ability to obtain substantially gainful employment.

The examination should be conducted by a person who is qualified to conduct such an examination and offer an opinion regarding the Veteran's ability to secure and follow gainful employment.  The examiner should be provided with the claims file for review in conjunction with this examination and should indicate on the examination report that such a review was completed.

Specifically, the examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities are so severe as to preclude the Veteran from securing and following substantially gainful employment.  

The examiner should not base his opinion solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. 

All opinions are to be accompanied by a clear rationale consistent with the evidence of record.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  After all development has been conducted, the AMC/RO should refer the claim to the appropriate department officials under 38 C.F.R. § 4.16(b) for extraschedular consideration.  

5.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


